Per Curiam. Appellant, through his attorney, G.B. “Bing” Colvin, has filed a motion for an additional extension of time to file the brief in this capital murder case. Pursuant to a granted motion for extension of time, Burnett’s brief was due on or before July 14, 2002. Mr. Colvin failed to meet that deadline. He filed another motion for extension of time to file the brief on August 21, 2002, after the State, on August 7, 2002, filed its motion to dismiss due to Mr. Colvin’s failure to file the brief. Mr. Colvin accepted responsibility for the untimely tendering of the brief, and he asked the court for additional time to file the brief. On September 5, 2002, Mr. Colvin was granted a twenty-one day extension to September 26, 2002. The court forwarded a copy of the per curiam to the Committee on Professional Conduct. Burnett v. State, 350 Ark. 2, 83 S.W.3d 417 (2002) (per curiam). The motion under consideration was filed on September 25, 2002, one day before the extension of time expired. Mr. Colvin requests an additional forty-five days from September 26, 2002, to file his brief.  We grant Burnett’s motion and extend the time for filing the brief to November 12, 2002. Because appellant has been granted earlier extensions of time, no further extensions will be granted. A copy of this per curiam will be forwarded to the Committee on Professional Conduct.